DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 1/15/2020. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “150” has been used to represent both “Brake System” and “LV Loads”, and
reference character “162” has been used to represent both “GNSS/Nav.” and what appears to be a front differential.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 7 is objected to because of the following informalities:  
The comma included in “…the operating SoC, and the loading time…” is unnecessary and is recommended to be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US-2020/0218270; hereinafter Gu) in view of Kawale et al. (US-2021/0054926; hereinafter Kawale).
Regarding claim 1, Gu discloses a vehicle powered by a traction battery (see Gu at least Abs and [0003]), comprising: 
one or more controllers (see Gu at least [0036] and [0044]), programmed to 
measure a vehicle load (see Gu at least [0036] operational data 234), 
…calculate a required power … for the vehicle … with the vehicle load (see Gu at least [0042] where a prediction system can output an estimated value representative of a state of energy estimate, which is equal to a value needed to reach a final location), 
predict an operating state of charge (SoC) and an operating temperature of the traction battery (see Gu at least [0045]-[0048] which details the collection of past and present data, denoted as operational characteristics (battery current, battery voltage, battery temperature) in operations 304 and 306, followed by the generation (via trained neural network model) of estimated values for the corresponding operating variables, as detailed in operation 310) …
predict an available battery power using the operating SoC and the operating temperature of the traction battery (see Gu at least [0031]-[0032], [0045]-[0046], and [0048] which describes the input of both ranges of data (such as battery current outputs and battery temperature) as well as instantaneous data points to a neural network model, where the data is combined within the neural network model to output an estimated value, indicative of a state of charge and/or a state of energy of a vehicle’s battery),
estimate an available wheel power using the available battery power (see Gu at least [0036], [0039], and [0042] where model 218 may provide an accurate estimate of a battery’s state of charge (by utilizing data which represents power of an operational component along with battery power), which may be directly proportional to an available wheel power), and 
responsive to verifying the available wheel power is greater than the required power, output an autonomous driving instruction such that the vehicle enters (see Gu at least [0044] and [0050] which describes autonomous function throughout a voyage upon determining an estimated value (battery state of charge which may be directly proportional to an available wheel power) allows a vehicle to maneuver the voyage without stopping) and …
However, Gu does not explicitly disclose the following:
…responsive to identifying a road climb having a grade greater than a predefined threshold on a route … calculate a minimum speed for the vehicle to complete the road climb…
…upon arriving at the road climb…
…traverses the road climb with the minimum speed.
Kawale, in the same field of endeavor, teaches 
…responsive to identifying a road climb having a grade greater than a predefined threshold on a route (see Kawale at least [0029]-[0031] and Fig 4) … calculate a minimum speed for the vehicle to complete the road climb (see Kawale at least [0033] and Fig 5) …
…upon arriving at the road climb (see Kawale at least [0033] and Fig 5 where computational analysis continues upon arriving at the start of a road climb) …
…traverses the road climb with the minimum speed (see Kawale at least [0033] and Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controllers of a vehicle as disclosed by Gu with road climb identification qualities as taught by Kawale to allow for predictions regarding the slope of the road and the vehicle’s speed, supplemental to the predictions already performed by the controllers disclosed by Gu, for additional battery life monitoring (see Kawale at least [0005] and [0021]).
Regarding claim 2, Gu in view of Kawale teach the vehicle of claim 1, wherein the one or more controllers are further programmed to select a value for the predefined threshold based on the vehicle load such that as the vehicle load increases the value for the predefined threshold decreases (see Kawale at least [0042]-[0046] where a section of road is determined to be a slope (the threshold of road grade) is calculated by predicting a speed loss; the speed loss being contingent on both the slope of the road and factors such as a weight/load of vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle controllers as disclosed by Gu in view of Kawale with a relation between vehicle load and the predefined threshold to enable proper gear shifting preemptively so that the performance and integrity of the vehicle can be maintained (see Kawale at least [0005]).
Regarding claim 4, Gu in view of Kawale teach the vehicle of claim 1, wherein the one or more controllers are further programmed to, responsive to verifying the available wheel power is insufficient to complete the road climb, calculate an alternative route (see Gu at least [0032]-[0033] which describes a neural network generating an estimated value indicative of a vehicle’s power levels, the vehicle then configuring a reroute if the vehicle’s current power levels are insufficient to complete a route).
Regarding claim 5, Gu in view of Kawale teach the vehicle of claim 1, wherein the one or more controllers are further programmed to 
measure a current SoC and current temperature of the traction battery (see Gu at least [0045] where a current SoC is measured as a range of operational characteristic values, and current battery temperature is measured as a property of a component of the vehicle), wherein the operating SoC of the traction battery is predicted using the current SoC and a driving distance from the road climb (see Gu at least [0045]-[0046], [0048], and [0038] which details the collection of data (current SoC in operation 304 and distance traveled in operation 306), followed by the generation of estimated values, such as an operating SoC.  Route data 222 is stored at the vehicle computing system 232, which is utilized in the neural network model prediction system 218 in addition to operational data), and the operating temperature of the traction battery is predicted using the current temperature and a weather condition around the road climb received from a cloud server (see Gu at least [0045]-[0046], [0048], and [0038] which details the collection of data (current battery temperature in operation 304 and environmental conditions in operation 304), followed by the generation of estimated values, such as an operating temperature.  Environmental data 216 encompasses information from weather services).
Regarding claim 10, Gu in view of Kawale teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  Gu additionally discloses …calculating a delivery route using a delivery mission wirelessly received (see Gu at least [0038])…
Regarding claim 11, Gu in view of Kawale teach the method of claim 10.  Gu in view of Kawale additionally teach the analogous material of that in claim 2 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 12, Gu in view of Kawale teach the method of claim 10.  Gu in view of Kawale additionally teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.

Claims 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale as applied to claim 2 above, and further in view of Park et al. (US-2019/0016329; hereinafter Park).
Regarding claim 3, Gu in view of Kawale teach the vehicle of claim 2, wherein the one or more controllers are further programmed to verify an availability of the minimum speed … using weather … received from a cloud server (see Gu at least [0038], [0042], [0046], and [0048] where a vehicle collects environmental data, such as weather, to use as an input to the neural network along with other data associated with the vehicle, such as a vehicle’s speed as described in operation 306.  Data that is input to the neural network model is then manipulated to provide estimates of the corresponding inputs.  After the data input(s) are manipulated, the neural network communicates the results to a vehicle computing system).
However, Gu does not explicitly disclose 
…around the road climb…
…traffic, and regulation data…
Kawale, in the same field of endeavor, teaches …around the road climb (see Kawale at least [0033] and Fig 5)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controllers of a vehicle as disclosed by Gu with road climb identification qualities as taught by Kawale to allow for predictions regarding the slope of the road and the vehicle’s speed, supplemental to the predictions already performed by the controllers disclosed by Gu, for additional battery life monitoring (see Kawale at least [0005] and [0021]).
Neither Gu nor Kawale explicitly disclose or teach …traffic, and regulation data…
Park, in the same field of endeavor, teaches …traffic, and regulation data (see Park at least [0039])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Gu in view of Kawale with information such as traffic and regulation data as taught by Park to further assist the vehicle’s prediction model by including more data points, which will enable more accurate predictions (see Park at least [0003]-[0004]).
Regarding claim 13, Gu in view of Kawale teach the method of claim 10.  Gu in view of Kawale additionally teach the analogous material of that in claim 3 as recited in the instant claim and is rejected for similar reasons.  
However, neither Gu nor Kawale explicitly disclose or teach …traffic, and regulation data…
Park, in the same field of endeavor, teaches …traffic, and regulation data (see Park at least [0039])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Gu in view of Kawale with information such as traffic and regulation data as taught by Park to further assist the vehicle’s prediction model by including more data points, which will enable more accurate predictions (see Park at least [0003]-[0004]).
Regarding claim 14, Gu in view of Kawale and further in view of Park teach the method of claim 13.  Kawale additionally teaches the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 15, Gu in view of Kawale and further in view of Park teach the method of claim 14.  Gu additionally discloses the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.

Claims 6-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale as applied to claim 1 above, and further in view of Schruth (US-2019/0111794).
Regarding claim 6, Gu in view of Kawale teach the vehicle of claim 1, wherein the one or more controllers are further programmed to, responsive to detecting the traction battery is being charged by a charger … predict the operating SoC further using a charging power of the charger (see Gu at least [0039], [0041], and [0051] which details data inputs (measurement data from the charging station computing device 226) that indicate a state of the vehicle, which are then utilized by the neural network 218 to provide estimated values, such as an operating SoC for the battery).
However, neither Gu nor Kawale explicitly disclose or teach …the traction battery is being charged by a charger while the vehicle is in a loading mode…
Schruth, in the same field of endeavor, teaches …the traction battery is being charged by a charger while the vehicle is in a loading mode (see Schruth at least [0027])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller capable of predicting the operating SoC as disclosed by Gu in view of Kawale with a charging mode which takes place during a loading mode as taught by Schruth to avoid undesirably long down times which would otherwise occur at charging stations (see Schruth at least [0005]).
Regarding claim 7, Gu in view of Kawale and further in view of Schruth teach the vehicle of claim 6, wherein the one or more controllers are further programmed to calculate a loading time to load the vehicle (see Schruth at least [0027] where vehicle loading and desired state of charge are linked in that depending on one or both variables, the time while connected to the loading dock can be determined), and calculate an optimal load to complete the road climb using the operating SoC (see Gu at least [0036] and [0042] which describe prediction system 218 outputting an estimated value that indicates a state of charge, considering current operational data (such as a vehicle’s weight), is capable of achieving a destination.  Additional adjustments to operational components of the vehicle may allow the vehicle to arrive at a destination at an earlier time than previously determined), and the loading time (see Schruth at least [0027] where vehicle loading and desired state of charge are linked in that depending on one or both variables, the time while connected to the loading dock can be determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller capable of calculating an optimal load as disclosed by Gu in view of Kawale with a determined loading time as taught by Schruth to avoid spending time at a remote charging station and instead allotting more time at a loading station that functions as a charging station (see Schruth at least [0005] and [0011]).
Regarding claim 17, Gu in view of Kawale and further in view of Schruth teach the analogous material of that in claim 1, claim 5, claim 6, claim 7, and claim 10 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 18, Gu in view of Kawale and further in view of Schruth teach the non-transitory computer-readable medium of claim 17.  Kawale additionally teaches the analogous material of that in claim 2 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 19, Gu in view of Kawale and further in view of Schruth teach the non-transitory computer-readable medium of claim 17.  Gu additionally discloses the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 20, Gu in view of Kawale and further in view of Schruth teach the non-transitory computer-readable medium of claim 19.  Gu in view of Kawale additionally teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale as applied to claim 1 above, and further in view of Oldridge (US-2016/0318501).
Regarding claim 8, Gu in view of Kawale teach the vehicle of claim 1, wherein the one or more controllers are further programmed to … calculate an optimal load using the operating SoC (see Gu at least [0036] and [0042] which describe prediction system 218 outputting an estimated value that indicates a state of charge, considering current operational data (such as a vehicle’s weight), is capable of achieving a destination.  Additional adjustments to operational components of the vehicle may allow the vehicle to arrive at a destination at an earlier time than previously determined), the operating temperature of the traction battery (see Gu at least [0036] and [0042] which describe prediction system 218 outputting an estimated value that indicates a battery’s temperature, considering current operational data (such as a battery temperature and vehicle’s weight), is capable of achieving a destination.  Additional adjustments to operational components of the vehicle may allow the vehicle to arrive at a destination at an earlier time than previously determined), and …
However, neither Gu nor Kawale explicitly disclose or teach …responsive to detecting the traction battery is not being charged while the vehicle is in a loading mode … calculate an optimal load using … the grade of the road.
Oldridge, in the same field of endeavor, teaches …responsive to detecting the traction battery is not being charged while the vehicle is in a loading mode (see Oldridge at least [0021] which describes the operation of a door that leads to the adjustment of a vehicle load, while the vehicle’s battery is not being charged) … calculate an optimal load using … the grade of the road (see Oldridge at least [0052] and Fig 4 where an operator may determine the optimal load for a vehicle given a road’s grade and available battery power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal load of a vehicle as taught by Gu in view of Kawale with manipulation to result in an optimal load for a given slope as taught by Oldridge to properly regulate the amount of power provided to the vehicle (see Oldridge at least [005] and [0013]).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale as applied to claim 1 above, and further in view of Turudic (US-2012/0119573).
Regarding claim 9, Gu in view of Kawale teach the vehicle of claim 1.  However, neither Gu nor Kawale explicitly disclose or teach …the available wheel power is 85% to 90% of the available battery power.
Turudic, in the same field of endeavor, teaches …the available wheel power is 85% to 90% of the available battery power (see Turudic at least [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Gu in view of Kawale with a means for obtaining up to 85% efficiency at the vehicle’s drivetrain as taught by Turudic to improve upon a standard gear transmission which is typically not as efficient, which in turn would prevent the optimal use of a battery’s state of charge by energy losses via friction (see Turudic at least [0017] and [0024]).
Regarding claim 16, Gu in view of Kawale teach the method of claim 10.  However, neither Gu nor Kawale explicitly disclose or teach …the available wheel power is 85% to 90% of the available battery power.
Turudic, in the same field of endeavor, teaches …the available wheel power is 85% to 90% of the available battery power (see Turudic at least [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Gu in view of Kawale with a means for obtaining up to 85% efficiency at the vehicle’s drivetrain as taught by Turudic to improve upon a standard gear transmission which is typically not as efficient, which in turn would prevent the optimal use of a battery’s state of charge by energy losses via friction (see Turudic at least [0017] and [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/4/2022